Case 2:20-cr-00210-PD Document 46 Filed 04/09/21 Page 1of4

Noah Gorson, Esquire

Identification No. 34323

email ng@gorsonlaw.com

Arnold Silverstein, Esq

Identification No. 18344

email arnold.silverstein@ gmail.com

1845 Walnut Street # 1300

Philadelphia, PA 19103

(215) 569-4661 Attorneys for Defendant

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
YS. : CRIMINAL NO, 20-CR-210

MICHAEL “OZZIE” MYERS”

MOTION IN LIMINE TO DETERMINE IF THE DEFENSE CAN PRESENT WITNESSES
TO CONTRADICT ASSERTIONS MADE BY DOMENIC DEMURO

1. Defendant, Michael Myers is charged with a multi count indictment alleging conspiracy, bribery
and other charges.

2, Domenic Demuro, hereafter referred to as Government witness, will testify against Defendant at
trial,

3. It is anticipated the Government will present evidence that Defendant was a political consultant
who worked for judicial candidates in the democratic primary to help them gain a place on the
democratic ballot for the general election.

4, The Government witness was the ward chairman of the 39" ward and the committee person in
charge of the 36" division of the 39" ward. In addition, he was the judge of elections for the 39”
ward, 36" division.

5, It is anticipated the Government witness will testify that Defendant gave him money to
coordinate the 39" ward for Defendant’s candidates and to his add fraudulent votes for Defendant’s
candidates in the primary election.

6. On February 17, 2017 Government witness stated in an FBI 302 that he paid money to other
election workers, not in 39" ward, 36" division to fraudulently increase voter totals on behalf of
certain candidates.

 
Case 2:20-cr-00210-PD Document 46 Filed 04/09/21 Page 2 of 4

7. Defendant anticipates that the Government may elicit this evidence at trial and/or if not elicited
by the Government, Defendant will elicit this information on cross examination of Government
witness.

8. The person(s) the Government witness says put up fraudulent votes were interviewed by the FBI
and all says they never put up false or fraudulent votes as claimed by Government witness.

9. The Defense wants to call as witnesses the people the Government witness says put up fraudulent
votes to contradict the Government witness.

10. The Defense respectfully request the Court rule In Limine to allow the Defense to present these
witnesses at trial, (Most of the witnesses that the Defense herewith requests to present at trial have
been interviewed by the Government and expressly contradict the information provided by the
Government witness.)

11. The right to offer the testimony of witnesses, and to compel their attendance, if necessary, is in
plain terms the right to present a defense, the right to present the defendant's version of the facts as
well as those of the prosecution to the jury so it may decide where the truth lies. Just as an accused
has the right to confront the prosecution's witnesses for the purpose of challenging their testimony,
he has the to present his own witnesses to establish a defense This right is a fundamental element of
due process of law." Washington v, Texas, 388 US. 14, 19 (1967). Defendant submits the witnesses
who contradict Government witness are critical to his defense. It is submitted their testimony is
material to the defense. Evidence is material "only if there is a reasonable likelihood that the
testimony could have affected the judgment of the trier of fact." United States », Valenzuela-Bernal, 458
US. 858, 874, 102 S. Ct. 3440, 73 L, Ed. 2d 1193 (1982). Impeachment evidence is material where
the witness, whose credibility is at issue, supplied the primary evidence linking a habeas petitioner to
the crime, or where the likely impact on the witness's credibility would have undermined a critical
element of the prosecution's case. United States », Payne, 63 F.3d 1200, 1210(citing United States ».
Petrillo, 821 F.2d 85, 90 (2nd Cir. 1987)), cert, denied, 134 L. Ed. 2d 201, 116 S. Ci. 1056 (1996).
Defendant submits the witness testimony he wishes to present is material and would undercut the
Government’s case against him.

12. Defendant submits the testimony of the aforementioned witnesses will undercut the
Government’s case. In paragraph one of the Indictment the Government alleges the following:
Defendant ... “held himself out as an effective and successful political operative capable of ensuring
his clients’ electoral success. Defendant Myers exercised influence and control in Philadelphia’s 39%
ward by distributing cash payments and supporting family, friends and allies for elective office in the
39" Ward, and installing ward leaders, judge of elections and state committee people. Through the
scheme described below Myers advanced his political and financial interest through political and
corrupt means by engaging in a “ballot stuffing” scheme that enabled him to take credit for the
electoral success of his Philadelphia based clients and preferred candidates ...”.

13. The testimony of the proposed Defense witnesses will clearly undercut the scope of this alleged
conspiracy by contradicting the Government witness’s claim that he paid other election workers to
put up false votes. The Defense submits extrinsic evidence that directly contradicts the Government
witness’s statement is allowed. Such evidence is "impeachment by contradiction," which is not
covered by Fed. R. Evid. 608. United States ». Castillo, 181 F.3d 1129, 1132-33 (9th Gir.

1999) Rule 608(b) excludes only extrinsic evidence that goes to a witness's general credibility, but

 
Case 2:20-cr-00210-PD Document 46 Filed 04/09/21 Page 3 of 4

the doctrine of impeachment by contradiction "permits courts to admit extrinsic evidence that
specific testimony is false, because contradicted by other evidence."); United States u. Lopez, 979 F.2d
1024, 1033-34 (5th Cir. 1992) (noting that Rule 608 does not apply to impeachment by
contradiction).

WHEREFORE Defendant prays the Court rule In Limine that the Defense can present witnesses
testimony to contradict the Government witness.

RESPECTFULLY SUBMITTED:

By:_/s/ Noah Gerson
NOAH GORSON, ESQUIRE
ATTORNEY FOR DEFENDANT

By:_/s/ Arnold Silverstein
ARNOLD SILVERSTEIN, ESQUIRE
ATTORNEY FOR DEFENDANT

 
Case 2:20-cr-00210-PD Document 46 Filed 04/09/21 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Motion was served upon the
following in the manner indicated on today’s date of April 9, 2021.

ECF
Honorable Paul S. Diamond
US. Courthouse
601 Market Street, Room 14614
Philadelphia, PA 19106-1773

ECR
Department of Justice
United States Attorney’s Office
Eastern District of Pennsylvania
Assistant United States Attorney
Eric Gibson, Esq.
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106-4476

By: _/s/ Noah Gorson
NOAH GORSON, ESQUIRE

 
